DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Chau (Reg. No. 34,136) on 4/27/2021.
The application has been amended as follows: 
The changes below are made to the listing of claims filed 3/5/2020. Claims 1, 17 and 20 are further amended. Claims 2 and 3 are cancelled.

1. A method of operating a storage device, the method comprising: 
setting a first throughput, for transmitting a plurality of write command completion responses to an external host device, to an initial value, wherein the plurality of write command completion responses represent an execution of a plurality of write commands received from the external host device; 
executing the plurality of write commands; 
transmitting the plurality of write command completion responses to the external host device based on the first throughput that is set to the initial value, wherein the initial value corresponds to a maximum throughput of the storage device; 
internally storing a plurality of write data based on the plurality of write commands; 
monitoring a second throughput associated with an operation of internally storing the plurality of write data during a predetermined first time interval; and 
changing the first throughput based on the second throughput that is monitored during the predetermined first time interval, wherein changing the first throughput includes: decreasing the first throughput when it is determined that the second throughput is reduced from the maximum throughput as a result of monitoring the second throughput, wherein the first throughput decreases to have a value equal to that of the second throughput.  



3. (Cancelled)

17. A storage device comprising:
a command queue configured to queue a plurality of write commands received from an external host device; 
a command handler circuit configured to set a first throughput, for transmitting a plurality of write command completion responses to the external host device, to an initial value, to execute the plurality of write commands, wherein the initial value corresponds to a maximum throughput of the storage device, and to transmit the plurality of write command completion responses to the external host device based on the first throughput that is set to the initial value, wherein the plurality of write command completion responses represent an execution of the plurality of write commands; 
a storage controller configured to perform an operation of internally storing a plurality of write data based on the plurality of write commands, and to monitor a second throughput associated with the operation of internally storing the plurality of write data during a predetermined first time interval; and 
a plurality of memory blocks configured to store the plurality of write data based on a control of the storage controller, 
wherein the command handler circuit is configured to change the first throughput based on the second throughput that is monitored during the predetermined first time interval, wherein changing the first throughput includes: decreasing the first throughput when it is determined that the second throughput is reduced from the maximum throughput as a result of monitoring the second throughput, wherein the first throughput decreases to have a value equal to that of the second throughput.  
 circuit, a storage controller, and a plurality of memory blocks, the method comprising:  
setting, by the command handler circuit, a first throughput, for transmitting a plurality of write command completion responses to an external host device, to a maximum value, wherein the plurality of write command completion responses are associated with a plurality of write commands; 
queuing the plurality of write commands received from the external host device in the command queue; 
allocating, by the command handler circuit, the plurality of write commands to the plurality of memory blocks; 
generating, by the command handler circuit, the plurality of write command completion responses indicating that an operation of allocating the plurality of write commands is completed; 
transmitting, by the command handler circuit, the plurality of write command completion responses to the external host device based on the first throughput that is set to the maximum value; 
storing, by the storage controller, the plurality of write data in the plurality of memory blocks based on the plurality of write commands; 
receiving, by the storage controller, a plurality of write done signals indicating that an operation of storing the plurality of write data is completed; 
monitoring, by the storage controller, a second throughput for receiving the plurality of write done signals during a predetermined first time interval; and 
decreasing, by the command handler circuit, the first throughput to have a value equal to that of the second throughput when the monitored second throughput is less than the maximum value, 
 circuit and transmitted to the external host device when a delay time elapses after the operation of allocating the plurality of write commands is completed.  
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method of operating a storage device, the method comprising: 
setting a first throughput, for transmitting a plurality of write command completion responses to an external host device, to an initial value, wherein the plurality of write command completion responses represent an execution of a plurality of write commands received from the external host device; 
executing the plurality of write commands; 
transmitting the plurality of write command completion responses to the external host device based on the first throughput that is set to the initial value, wherein the initial value corresponds to a maximum throughput of the storage device; 
internally storing a plurality of write data based on the plurality of write commands; 
monitoring a second throughput associated with an operation of internally storing the plurality of write data during a predetermined first time interval; and 
changing the first throughput based on the second throughput that is monitored during the predetermined first time interval, wherein changing the first throughput includes: decreasing the first throughput when it is determined that the second throughput is reduced from the maximum throughput as a result of monitoring the second throughput, wherein the first throughput decreases to have a value equal to that of the second throughput.”

Claims 4-16 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 17 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 18-19 depend upon claim 17, and thus, is allowable for at least the same reasons.
Claim 20 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE WEI/            Primary Examiner, Art Unit 2139